Per Curiam.
A rule to show cause why a mandamus should not issue commanding defendants to issue a building permit to the relator. The facts are that the relator is the owner of a tract of land on the easterly side of Harrison street, in the city of East Orange, having a frontage of seventy-nine feet and a depth of one hundred feet. On this property it wishes to erect a one-story building to contain five stores. The relator applies to the board of adjustments of zoning, and to the common council of East Orange, for an amendment of the zoning ordinance large volume residence district to business district, and was refused. The relator then made application to the building inspector of the city of East Orange, submitting an application in writing, plans, specifications, and tendering the legal fee. Permission was refused, and the building inspector thereupon refused the plans, specifications, application and fees. The reason for the refusal is that the zoning ordinance in force forbids the erection of retail stores on said premises, the property being located in what is known as a large volume residence district.
*342Our conclusion, after examination and consideration of the facts, and the adjudged eases upon the subject, is that a peremptory writ of mandamus should issue. Such will be the order.